Citation Nr: 1455391	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar radiculopathy in the right lower extremity.  

2.  Entitlement to an evaluation in excess of 10 percent for lumbar radiculopathy in the left lower extremity.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Mr. L. Scott Kibler



WITNESS AT HEARING ON APPEAL

The Veteran and his wife, S.B.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1969 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2007 rating decision, the RO, in pertinent part, denied entitlement to an increased rating for service-connected lumbar disc disease and right and left leg radiculopathy and denied entitlement to TDIU.  In May 2008, the Veteran only submitted a notice of disagreement as to the denial of the TDIU claim and he subsequently perfected an appeal as to that issue in December 2008. 

In August 2010, the Veteran and his wife, S.B., testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).

In November 2010, the Board remanded the matter of entitlement to TDIU to the RO (via the Appeals Management Center (AMC)) for additional development.  In particular, the Board instructed the RO/AMC to obtain the Veteran's outstanding records of VA treatment and his records associated with his VA Vocational Rehabilitation claim, as well as seek his assistance in obtaining outstanding records of private treatment.  The Board also instructed the RO/AMC to afford the Veteran with new VA examinations to determine the current severity of his service-connected disability and to obtain a medical opinion on whether his service connected disabilities precluded his ability to obtain and maintain substantially gainful employment.  Thereafter, the Board instructed the RO/AMC to review the evidence of record and re-adjudicate the Veteran's TDIU claim, to include consideration consideration of the propriety of the current ratings for the Veteran's service-connected disabilities as part and parcel of the TDIU claim.  The Board finds that there was compliance with the 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Based on the findings from a July 12, 2011 VA spine examination dated on, the RO issued a December 2011 rating decision which granted a 40 percent disability rating for service-connected lumbar disc disease, effective July 12, 2011, and in a December 2011 supplemental statement of the case (SSOC), the RO/AMC addressed the issues of entitlement to an increased rating for service-connected lumbar disc disease and right and left leg radiculopathy, as well as entitlement to TDIU.  The Veteran initiated an appeal as to the assigned effective date of 40 percent award for lumbar spine disability as well as the denial of increased evaluations for right and left leg radiculopathy. 

In October 2012, the Board found that the December 2011 SSOC incorrectly included the issues of entitlement to an increased rating for service-connected lumbar disc disease and right and left leg radiculopathy, as those issues had not been previously addressed in a rating decision.  See 38 C.F.R. § 19.31(a).  The Board remanded those matters for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The Board also remanded the claim for TDIU as inextricably intertwined with the issues of entitlement to an increased rating for service-connected right and left leg radiculopathy.  The record reflects that the Veteran was issued a March 2013 SOC on the issues of entitlement to an increased rating for service-connected right and left leg radiculopathy and entitlement to an earlier effective date for the 40 percent award for lumbar spine disability, and the Veteran was issued an April 2013 SSOC for his TDIU claim.  See Stegall, supra. 

On his March 2013 substantive appeal, VA Form-9, the Veteran marked that he was only appealing the issues of entitlement to increased ratings for right and left leg radiculopathy.  He specifically stated that he "concedes that his lumbar disc disease is properly rated at 40 [percent] and that the effective date of July 12, 2011 is supported by VA law for staged ratings."  In a May 2013 statement, the Veteran's representative clarified that the Veteran was only appealing the claims for entitlement to increased ratings for right and left leg radiculopathy.  As such, the issue of earlier effective date for increased rating for lumbar spine disability is not before the Board and will be discussed no further. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's disability due to radiculopathy in the right leg more closely approximates moderate functional loss. 

2.  The Veteran's disability due to radiculopathy in the right leg more closely approximates moderate functional loss.

3.  For the period prior to July 12, 2011, service connection was in effect for lumbar spine disability evaluated as 20 percent disabling, right leg radiculopathy disability evaluated as 10 percent disabling, and left leg radiculopathy disability evaluated as 10 percent disabling.  The Veteran does not meet the combined schedular requirements for TDIU.  

4.  For the period since July 12, 2011, service connection was in effect for lumbar spine disability evaluated as 40 percent disabling, right leg radiculopathy disability evaluated as 20 percent disabling, and left leg radiculopathy disability evaluated as 20 percent disabling; the implementation of this decision will result in a combined service-connected disability evaluation of 60 percent resulting from a single common etiology. 

5.  As of July 12, 2011, the Veteran's service-connected disabilities cause him impairment so severe that he is unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 20 percent, and not higher, for right leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2014).

2.  The criteria for entitlement to an evaluation of 20 percent, and not higher, for left leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2014).

3.  As of July 12, 2011, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

With respect to the Veteran's claim for entitlement to TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The Veteran was provided with notification letter in June 2008 that addressed his claim for entitlement to TDIU after the initial consideration of that claim in August 2007.  Although the Veteran was not provided with a specific notification letter in conjunction with his current claims for increased rating, the Veteran was informed of how to substantiate his claim in the regulations attached to the December 2011 SSOC.  The Veteran was made aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the June 2008 letter described how appropriate effective dates were assigned as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the June 2008 and December 2011 notice letters were not sent prior to the initial adjudication, the Board finds this error non-prejudicial to the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the subsequent notice fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the claims were readjudicated and a March 2013 SOC and an April 2013 SSOC have been provided to Veteran.  See Pelegrini II, supra; Mayfield, 20 Vet. App. 537 (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the claims folder.  All records identified by the Veteran relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

VA has provided the Veteran with VA examinations in July 2007 and July 2011 to determine the nature and severity of the Veteran's disabilities, as well as addressed whether the severity of the Veteran's disabilities rendered him unemployable.   These examination report shows that the each examiner recorded the Veteran's reported medical history and findings from clinical evaluation.  Also, VA obtained a July 2012 VA medical expert opinion that discussed whether the severity of the Veteran's disabilities rendered him unemployable.  The Board finds that the VA examinations and subsequent VA medical opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)[holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has retained representation and he been afforded the opportunity to testified before the undersigned Chief Veteran's Law Judge. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Increased Evaluation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Here, the RO has awarded separate ratings based upon radiculopathy in both lower extremities associated with the Veteran's lumbar spine disability.  The Veteran was assigned two separate10 percent rating under the criteria associated with Diagnostic Code 8520, for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a.

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.123. 

The Board finds that the evidence of record shows that the severity of the Veteran's radiculopathy in each leg more closely approximates the criteria associated with evaluation of 20 percent, but not higher, under Diagnostic Code 8620.  See 38 C.F.R. § 4.124a.  The Veteran has consistently complained of radiating pain with symptoms of decreased sensation in both lower extremity and there are objective symptoms of neurologic involvement on clinical examination.  Private clinical evaluation has consistently showed evidence of sensory and motor deficits in both lower extremities.  See private treatment records dated from 2009 to 2011.  The report of a July 2011 VA examination shows that the Veteran complained radiating pain down both legs from his thighs to his feet that was sharp burning in nature and severe in intensity, and there was objective evidence of decreased sensation and motor strength in both lower extremities on clinical evaluation.   The Board believes that this symptomatology more closely approximates moderate disability picture warranting a 20 percent rating for each leg under Diagnostic Code 8620 for moderate incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

At no point during the period under appeal does the evidence of record demonstrate moderately severe or severe disability to warrant an evaluation in excess of 20 percent for either leg.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Although the July 2011 VA examiner specifically characterized the Veteran's radiculopathy in both lower extremities as moderately- severe, the medical findings only demonstrate some sensory and muscle involvement, and there no is indication of muscle atrophy or motor involvement to warrant a higher evaluation in either legs.  The Veteran has not reported, and the evidence of record does not demonstrate a history of dropped foot.  Moreover, at no point has there been objective evidence of limitation of motion or weakness in the left foot or right foot so as to be characterized as more than moderate symptomatology in other to warrant an evaluation in excess of 20 percent rating under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a.  

In short, after a review of all the evidence of record for the entire period under consideration, the Board finds that ratings of 20 percent, and no more, are warranted for radiculopathy in the right and left lower extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the Board is cognizant of the Veteran's assertions that his left and right radiculopathy disabilities impact occupational functioning because of decreased mobility, problems with prolonged standing and walking, and weakness or fatigue.  Nevertheless, the Board considers it unnecessary to refer the Veteran's disabilities for an extraschedular rating as the regular schedular standards obviously address the neurologic manifestations due to pain, numbness, tingling and sciatic involvement.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Moreover, the competent and credible evidence of record does not otherwise show that the Veteran's right and left radiculopathy disabilities result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Also, the Board considers it significant that the particular regulatory criteria used to rate the Veteran's service-connected disabilities expressly contemplate functional loss in the assignment of a schedular evaluation.  38 C.F.R. §§ 4.59, 4.71a.  

Accordingly, the Board finds that the Veteran has been reasonably compensated for the impairment attributable to that disability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).

In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating is unwarranted in this instance.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

3.  TDIU 

The Veteran seeks entitlement to a TDIU because of the severity of his service-connected disabilities.  The evidence shows that the Veteran has been unemployed since June 2006 and throughout the pendency of this appeal.  

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from retaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this regard, due consideration will be given the history of the Veteran's service-connected disabilities. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to July 12, 2011, the Veteran does not satisfy the schedular requirements for consideration of a TDIU as service connection was only in affect for lumbar spine disability evaluated as 20 percent disabling, left leg radiculopathy rated as 10 percent disabling, and right leg radiculopathy rated as 10 percent disabling; his combined schedular rating was only 40 percent.  See 38 C.F.R. §§ 3.340, 4.16(a).   Therefore, the c claim for TDIU prior to July 12, 2011, must be considered under the criteria of 38 C.F.R. § 4.16(b).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) than for purposes of a TDIU claim under 38 C.F.R. § 4.16.  While 38 C.F.R. § 3.321(b)(1) requires marked interference with employment, 38 C.F.R. § 4.16 require evidence of unemployability.  Kellar v. Brown, 6 Vet. App. 157 (1994). 

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

For the reasons explained below, the Board finds that referral of the Veteran's case to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) is not required, as the evidence of record fails to demonstrate that the Veteran's service-connected lumbar spine and bilateral radiculopathy disabilities rendered him unable to secure or follow gainful employment for the period prior to July 12, 2011.

The evidence does not show that prior to July 12, 2011, the Veteran's lumbar spine symptomatology or his radiculopathy symptomatology, alone, are so severe as to preclude his employability.  While in no way diminishing the obvious impact that the lumbar spine and radiculopathy symptomatology had on the Veteran's industrial capacity, the symptoms are already taken into consideration in the assigned ratings prior to July 12, 2011.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

With regard to the Veteran's lumbar spine disability, his disability was rated as 20 percent disabling prior to July 12, 2011.  During that period, the competent lay and medical evidence demonstrates that the Veteran's disability has been manifested by no more than degenerative disc disease and degenerative arthritis with limitation of motion of the lumbar spine.   The Veteran had forward flexion of the thoracolumbar spine greater than 60 degrees, even after consideration of painful motion, which supported the assigned evaluation of 20 percent, and not a higher evaluation.   See 38 C.F.R. § 4.71, Diagnostic Code 5242.  This assigned 20 percent evaluation included consideration of the provisions of 38 CFR §§4.40 and 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca v. Brown, 8 Vet. App. 202 (1995).  There was also no evidence that document physician prescribed incapacitating episodes.  The severity of the Veteran's lumbar spine disability was consistent with the 20 percent evaluation for degenerative arthritis with loss of motion during the period prior to July 12, 2011.  See 38 C.F.R. § 4.71, Diagnostic Code 5242.

The Veteran's disability to radiculopathy in his right and left lower extremities were each evaluated as 10 percent disabling prior to July 12, 2011.  During that period, the competent lay and medical evidence demonstrates that the Veteran's disability has been manifested by no more complaints of radiating pain down his legs and decreased sensation in his feet, but with normal muscle strength and reflexes.  See private treatment records dated from 2006 to 2011.  While an August 2006 private EMG report revealed findings of mild abnormalities that were indicative of radiculopathy, there was no objective evidence radiculopathy on clinical evaluation during the July 2007 VA examination.  The Veteran's right and left leg radiculopathy are manifested by symptomatology that is consistent with the 10 percent ratings for each leg prior to July 12, 2011.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board is sympathetic to the Veteran's functional impairment caused by his service-connected disabilities; however, the evidence of record does not demonstrate that his disabilities go beyond the occupation impairment considered by the regular schedular criteria.  See 38 C.F.R. § 4.16(b).

Moreover, the record is against a finding that he was unable to maintain substantial gainful employment prior to July 12, 2011 due to his service connected disabilities.  See 38 C.F.R. § 4.16(b); see also Van Hoose, 4 Vet. App. at 361.  The mere fact that the Veteran's disabilities may have an effect on his employment is not sufficient to find that he is entitled to TDIU.  In order to warrant TDIU, the evidence of record must reflect that the Veteran is unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

The record reflects that the Veteran received a high school education as well as earned technical trainings in welding industry.  He was employed last as a mechanical supervisor in June 2006 for a company in Florida that is no longer in business.  The competent clinical evidence of record does not reflect that he was unable to maintain substantially gainful employment of some type, consistent with his experience and training, due to his service-connected disabilities prior to July 14, 2011.  

While his back and radiculopathy disabilities may have resulted in difficulty with lifting objects, bending, and prolonged standing, the evidence does not reflect that his disabilities prevented him from other types of employment involving machine operation or sedentary work.  Notably, the Veteran was able to work in a supervisory role following his 2001 re-injury of his lumbar spine which indicates that he has managerial experience and could perform less physical employment.  Based on a review of the entire claims folder, including the Veteran's Social Security Administration records and VA Vocational Rehabilitation records, the July 2012 VA medical expert opined that the Veteran should be able to do a sedentary position that allows him to change positions and does not involve lifting, bending or prolonged standing.  See July 2012 VA medical expert opinion report.  The July 2012 VA medical expert further concluded that it was less likely than not that the Veteran's medications for his service-connected disabilities precluded his employability since he had previously been able to work while taking various medications, including narcotics, muscle relaxants, and sleep aids. Also, a review of the medical literature demonstrated that opioid therapy did not affect psychomotor performances.  See Id. 

The Board has considered the Social Security Administration (SSA) determination that found the Veteran was disabled due to his lumbar spine disorders and hypertension since June 2006.  While this is relevant evidence that the Board weighs and evaluates, it is not dispositive of the issue.  Indeed, each agency has its own law and regulations to consider in making such a determination.  There are specific criteria governing the adjudication of claims for a TDIU that are outside those considered in the SSA determination; and as such, a finding of unemployability by SSA is not binding on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  Thus, the Board considers SSA's determination, but it is not dispositive as to the whether the Veteran is entitled to TDIU.  

The Board has also considered the October 2008 VA Vocational Rehabilitation determination that a vocational goal was not reasonably feasible because the preponderance of the evidence demonstrated that the Veteran was not able to return to work.  Notably, a review of the VA Vocational Rehabilitation feasibility worksheet shows that the assessment included consideration of the Veteran's age and rural location as well as his nonservice-connected disabilities (cervical spine and shoulder disorders) in determining that retraining was not a viable option, and ultimately, employment was not reasonably feasible.  The inability to work due to non-service-connected disabilities and age cannot be considered when determining whether TDIU is warranted.  38 C.F.R. §§ 4.14, 4.19.  In contrast, the July 2012 VA medical expert has considered only the effect of the Veteran's service connected disabilities on his employability, and found that his disabilities do not preclude his ability to obtain and maintain sedentary employment.  

The preponderance of the evidence is against the Veteran's contention that his service-connected disabilities were of such severity, even in combination, as to preclude his participation in substantially gainful employment prior to July 14, 2011.  As such, entitlement to TDIU is not warranted during that period.  See 38 C.F.R. § 4.16(b). 

As of July 12, 2011, the Veteran was awarded a 40 percent schedular rating for lumbar spine disability and based on the decision above, he now receives 20 percent rating for each leg since July 12, 2011.  Since both his lumbar spine and radiculopathy disabilities arise from a common etiology and totaled 60 percent, the schedular criteria for a TDIU have been met.  See 38 C.F.R. § 4.16(a).  The remaining question before the Board an adjudicating this appeal is therefore whether the Veteran is unable to secure or follow a substantially gainful occupation because of service-connected disabilities at any point during the period since July 14, 2011.  Id. 

Here, the Board finds that the evidence of record is at least in equipoise on whether the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected lumbar spine and radiculopathy disabilities.  Although the July 2012 VA medical expert opined that the severity of the Veteran's service-connected disabilities did not preclude sedentary employment, the Board cannot ignore the medical evidence contained in the July 2011 VA examination that demonstrates the Veteran's disabilities have worsened and warranted increased evaluations as of the date of the VA examination.  Notably, the medical evidence since July 2011 demonstrates that the Veteran's disabilities have increased and further affect his ability to engage in prolonged standing and sitting positions which would impact his ability to maintain sedentary employment.  




	(CONTINUED ON NEXT PAGE)


In light of the above, the Board finds that the evidence supports the finding that the Veteran was unable to secure or maintain a substantially gainful occupation as a result of service-connected disabilities, for the period since July 12, 2011.  Accordingly, entitlement to a TDIU for the period since July 12, 2011 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (benefit of the doubt rule); 4.16(a) (criteria for schedular TDIU).


ORDER

Entitlement to an evaluation of 20 percent, and not higher, for right leg radiculopathy disability is granted. 

Entitlement to an evaluation of 20 percent, and not higher, for left leg radiculopathy disability is granted. 

For the period from July 12, 2011, forward, a TDIU is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


